DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 1, recited “A transmitting appaatus”. Applicant is suggested to replace “A transmitting appaatus” with --A transmitting method--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,756,833 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the above U.S. Patent teaches a receiving method of a receiving apparatus, the method comprising: receiving a frame comprising a plurality of orthogonal frequency-division multiplexing (OFDM) symbols…..wherein a size of the first GI is based on a Fast Fourier Transform (FFT) size of the subframe and all the features as recited in claim 10 of the current pending application. However Claim 1 does not teach , wherein a size of the first GI is based on a Fast Fourier Transform (FFT) size of each of the at least one subframe. The specification of the above Patent teaches  wherein a size of the first GI is based on a Fast Fourier Transform (FFT) size of each of the at least one subframe (see col.9, lines 24-30). It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 10 to include a GI  based on a Fast Fourier Transform (FFT) size of each of the at least one subframe would allow the frame to include a synchronization symbol positioned in a start portion of each frame in order to detect a signal. Hence the modification would enhance the receiver to achieve an accurate frequency offset and initial channel estimation.




10,756,833
10. A receiving method of a receiving apparatus, the method comprising: receiving a frame comprising a plurality of orthogonal frequency-division multiplexing (OFDM) symbols, the frame comprising a bootstrap, a preamble and a payload; and processing the preamble based on the bootstrap and processing the payload based on the preamble, wherein the payload comprises at least one subframe, wherein the frame comprises one or more guard intervals (GIs), wherein the one or more GIs comprise a first GI and a second GI, wherein the first GI and the second GI are positioned in a front end of an OFDM symbol among OFDM symbols of the payload, wherein a size of the first GI is based on a Fast Fourier 
.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 11,1530,22 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 10 of the above U.S. Patent teach a transmitting apparatus comprising: a frame generator configured to generate a frame and a receiving apparatus comprising: a receiver configured to receive a frame comprising a plurality of orthogonal frequency-division multiplexing (OFDM) symbols and all the other features, respectively. While the independent claims of the current pending application teaches a transmitting method of a transmitting apparatus  and receiving method of a receiving apparatus, respectively.
 It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the current pending application to include a transmitting apparatus comprising: a frame generator configured to generate a frame and a receiving apparatus comprising: a receiver configured to receive a frame as it would allow the frame to include a synchronization symbol positioned in a start portion of each frame in order to detect a signal. Hence the modification would enhance the receiver to achieve an accurate frequency offset and initial channel estimation.


17/466,374                                                    
11,153,022


1. A transmitting method of a transmitting apparatus of a transmitting apparatus, the method comprising: generating a frame comprising a plurality of orthogonal frequency-division multiplexing (OFDM) symbols; inserting one or more guard intervals (GIs) into the frame; and transmitting the frame comprising the one or more GIs, wherein the frame comprises a bootstrap, a preamble and a payload, wherein the payload comprises at least one subframe, wherein the one or more GIs comprise a first GI and a second GI, wherein the first GI and the second GI are inserted into a front end of an OFDM symbol among OFDM 


.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,419,140 B2. Although the claims at issue are not identical, they are not patentably distinct claim 1 of the above U.S. Patent teach a transmitting apparatus comprising: a frame generator configured to generate . While the independent claim of the current pending application teaches a transmitting method of a transmitting apparatus.
 It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the current pending application to include a transmitting apparatus comprising: a frame generator configured to generate a frame as it would allow the transmit frame to include a synchronization symbol positioned in a start portion of each frame in order to detect a signal. Hence the modification would enhance the receiver to achieve an accurate frequency offset and initial channel estimation.

 
17/466,374                                                    
10,419,410


1. A transmitting method of a transmitting apparatus of a transmitting apparatus, the method comprising: generating a frame comprising a plurality of orthogonal frequency-division multiplexing 
.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,050,730 B2. Although the claims at issue are not identical, they are not patentably distinct claim 1 of the above U.S. Patent teach  a controlling method of a transmitting apparatus, the controlling method comprising: generating a frame . While the independent claim of the current pending application teaches a transmitting method of a transmitting apparatus.
 It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the current pending application to include a transmitting apparatus comprising: a frame generator configured to generate a frame as it would allow the transmit frame to include a synchronization symbol positioned in a start portion of each frame in order to detect a signal. Hence the modification would enhance the receiver to achieve an accurate frequency offset and initial channel estimation.

17/466,374                                                    
10,050,730


1. A transmitting method of a transmitting apparatus of a transmitting apparatus, the method comprising: generating a frame comprising a plurality of orthogonal frequency-division multiplexing (OFDM) symbols; inserting one or 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633